Van Brunt, P. J.
This action was brought to recover damages occasioned by the alleged wrongful discharge of the plaintiff from the defendant’s *51employ. The question involved was whether the plaintiff was employed for a year or whether the hiring was a weekly one. The plaintiff was the only witness upon his own behalf, and several witnesses were examined upon the part of the defendant. There is no error alleged in the rulings of the court upon the trial, but it is claimed upon this appeal that the verdict is against the weight of evidence.
It is conceded, upon the part of the defendant, that the weight of evidence does not depend upon the number of witnesses, but rather upon the character of the testimony given and the facts surrounding the transactions. Upon an examination of the record in this case, we are of opinion that the verdict in question is decidedly against the weight of evidence, and that the story of the plaintiff is successfully impeached by the only writing which is connected with the transaction and by the testimony of the numerous witnesses whose evidónce is more credible and satisfactory than that of the plaintiff.
The plaintiff testified that in the year 1893 he was employed by Adolf Hochstadter & Go.; and that his friend, Mr. Beller, who was in the employ of the Children’s Cloak Company (under which name the defendant did business), asked him whether he was willing to go into the defendant’s employ as a non-union man. In pursuance of this conversation he went to the office of the defendant the next day at the dinner hour. This was the first week in January and on a Saturday afternoon. He saw there a Mr. Reiman, the defendant’s manager, who told him the story of the trouble he had in the house in regard to the union cutters, and then asked the plaintiff whether he was willing to go against the union and to work for the defendant. The plaintiff said yes, if he could better himself he would do that. Reiman inquired: “What do you ask a week?” The plaintiff said : “ I am getting in the old place $24 and I am well liked in the organization; I belong to it years and years. On account of hating myself — between myself and my brothers — so, well, I will accept $30 a week.” Reiman said: “ All right, I am willing to give you that, and I will give you my word of honor that I will give you engagement for a whole year.” The plaintiff thereupon said: “ All right, I believe you; I take your word for it.” Mr. Reiman then said : “Well, if you are agreed upon what I say you can go up stairs and fix yourself up. It is Saturday afternoon, *52the cutters are not up stairs; you can go up stairs and fix yourself up for Monday morning; you will be ready so as to give them work.” The plaintiff then went up stairs and got ready for work on Monday morning. He further testified that nothing was said in regard to a salary of twenty-seven dollars a week.
The witness then testified that he went home on Saturday night perfectly satisfied with the agreement; but, after considering whether he should take the man’s word for real truth, he' did not go to work on Monday morning, but waited to make up his mind as to whether he should believe the man or not, because it seemed to him the way the man looked at him — (Here the witness was interrupted.) The witness then further testified: “ So I went — I was down town dinner hour on the corner of Broadway and Canal street, so Mr. Fox have seen me; he was kind of manager there; he had seen me; he said, ‘ It is just the right man what I want to see; I am looking for you all over; you promised to come up Monday morning to work, and you didn’t come up.’ ‘Well,’ I said, ‘I hardly believed the man what he says,’and he said, ‘ Well, Mr. Reiman wants to see you anyway; come up now.’ So I went up stairs again and Mr. Reiman said to me, ‘ Don’t you' take my word for it; I gave you my word of honor as a gentleman.’ Mr. Reiman said to me, ‘ That you are hired by me for a full year, from now until next year this time.’ And he said, ‘ I thought to myself, well, now, I can believe the man.’ He said different then. ‘ If you don’t believe me what I say, here is Mr.' Beller, your own friend, your particular friend, and Mr. Fox, you can take them as witness.’ So I thought this way, if a man talks about witness matters, all right; I thought I could believe the man. And after, I said, ‘ All right, if you talk this way from your own heart and soul, so I can start into work.’ And he shook hands with me. He said, ‘ You don’t need to be afraid; you take mine word again, as a man of honor, that I give you employment for a whole year.’ ” The witness then testified that there was some talk about a deposit; that Mr. Reiman said : “ I want to be sure with you that you not go to leave me before the year is over.” “ I said, ‘ Well, what do you want of me, then ? ’ He said, ‘Well, I want you to place $300, a deposit, for a security, that you not go to leave me before the year is over.’ So I said, ‘ Mr. Reiman, I am kind of short of money; I have not got always money to *53spare; I can spare yet for a moment $300 and not to keep it on me long, because I might need it in a month, or two or three months; I don’t know when.’ ‘Well,’ he said, ‘you can bring me up $300, and any time you have any use for it you can get it back.’ So I gave them the $300 the same day I was engaged, and I started in to work.”
It appears that at this time a receipt for this money was given to the plaintiff, whose name the defendant understood to be Levy, reading as follows :
“New York, January 10, 1893.
“ Received this day three hundred (300) dollars from Mr. Nathan Levy, as security to us for his good faith, honesty and integrity, and as security to us for his conforming to the rules of our business, in connection with his position in our cutting department; and the consideration of this deposit of Mr. Levy to us is our paying to him thirty (30) dollars per week, with the three hundred (300) dollars security, instead of twenty-seven (27) dollars per week without this security.
“ (Signed) CHILDREN’S CLOAK CO.”
Reiman and Fox were examined as to this transaction, and each swore that nothing w°s said about a hiring for a year. Mr. Beller said that he was not present at the hiring, and both Friedlander (the defendant) and Beller testified to statements made by the plaintiff that he had no contract for a year, that question having arisen between Fox and the plaintiff from certain statements which were reported to Fox as having been made by the plaintiff with reference to a hiring for a year.
Reiman and Fox both testified that the original contract was for $27 a week, and that it was raised to $30 a week only in considerar tion of the fact of his putting up the $300 as security that he would not leave them so long as they wanted to employ him, and that the $300 was returned to the plaintiff some time before his discharge.
It may be true, as is claimed upon the part of the plaintiff, that the construction to be placed upon Mr. Beller’s testimony was that when the plaintiff said that he had no contract for a year it might have been inferred from the transaction that he had no contract in writing for a year. But when we consider the testimony of Reiman *54and Fox in connection with the receipt given, which so distinctly contradicts the testimony of the plaintiff in reference to the terms of the original agreement, it seems impossible to come to any other conclusion than that the plaintiff testified falsely in regard to the question of the original hiring. It seems to be conclusively established that he was originally hired for twenty-seven dollars a week (which he swore was never spoken of), and that his salary was raised because of his deposit of $300, insuring to the defendant his services in hostility to the union with which the defendant was having a contest. In view of this written evidence, clearly impeaching the plaintiff in regard to what he considered a material part of this transaction, namely, the agreement as to the original hiring, no confidence whatever can be placed in his testimony in regard to the hiring for a year in opposition to that of the witnesses who testified that nothing was said with respect thereto.
We are of opinion, upon considering all the evidence in the case, that the jury were unauthorized to come to the conclusion which they did, and that the judgment appealed from should be reversed and a new trial ordered, with costs to the appellant to abide the event.
Barrett and Ingraham, JJ., concurred; Rumsey and O’Brien, JJ., dissented.